COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00118-CV


IN RE INFLIGHT PRODUCTIONS                                               RELATOR
USA INC.



                                      ----------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 067-272926-14

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      The court has considered relator’s petition for writ of mandamus, real party

in interest’s response, and relator’s reply, and is of the opinion that relief should

be denied. Accordingly, relator’s petition for writ of mandamus is denied, and the

stay imposed by our April 18, 2016 order is lifted.2


      1
       See Tex. R. App. P. 47.4.
      2
       Contrary to the dissent, we do not believe that the holding in Mantas v.
Fifth Court of Appeals, 925 S.W.2d 656 (Tex. 1996) (orig. proceeding), is
applicable here. In Mantas, parties to a final judgment entered into a settlement
                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and MEIER, JJ.

LIVINGSTON, C.J., filed a dissenting opinion.

DELIVERED: June 23, 2016

agreement after an appeal of the judgment was perfected. Id. at 657–58. Thus,
Mantas involved the “unusual circumstances” of a direct appeal of a judgment to
a court of appeals and a separate breach of contract action in a trial court to
enforce a post-judgment settlement concerning the same judgment being
appealed. Id. at 659. In granting mandamus relief and directing the court of
appeals to abate the appeal pending resolution of the breach of contract action,
the supreme court reasoned that “[i]t makes no sense for the court of appeals to
expend its resources, and require the parties to expend theirs, on an appeal
which may be moot.” Id.
        Here, however, there is no reason American Airlines, Inc.’s breach-of-
contract and declaratory-judgment claims cannot be litigated in the trial court
simultaneously with Inflight Productions USA Inc.’s counterclaim for enforcement
of an alleged settlement agreement and for declaratory judgment. See, e.g.,
Nat’l Prop. Holdings, L.P. v. Westergren, 453 S.W.3d 419, 421–23 (Tex. 2015)
(involving simultaneous litigation in trial court of plaintiff’s claims for breach of
contract, breach of partnership duties, and fraud and defendants’ counterclaims
for breach of settlement agreement and release); Bandera Cty. v. Hollingsworth,
419 S.W.3d 639, 642–45 (Tex. App.––San Antonio 2013, no pet.) (involving
simultaneous litigation in trial court of county’s action against taxpayers to
foreclose on tax lien and taxpayers’ counterclaim seeking declaratory judgment
that parties had entered into enforceable settlement agreement); see also Kodiak
Prods. Co. v. Deegear, No. 02-13-00422-CV, 2015 WL 3523195, at *1–3 (Tex.
App.––Fort Worth June 4, 2015, no pet.) (mem. op.) (involving simultaneous
litigation in trial court of Kodiak’s claims for unfair competition, misappropriation
of trade secrets, violation of Texas Theft Liability Act, and conversion and
Deegear’s counterclaim for declaratory judgment to determine the parties’ rights
under settlement agreement). Simultaneous litigation in a trial court of claims
and counterclaims does not qualify as an “unusual circumstance” nor constitute
an unnecessary expenditure of resources by the trial court or the parties; to the
contrary, such simultaneous litigation is a common occurrence that promotes
judicial economy, speedy resolution of litigation, and cost efficiency for parties.


                                         2